Citation Nr: 1124212	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  04-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of a shell fragment wound of the left lower extremity for the period prior to March 26, 2010.  

2.  Entitlement to an increase in a 10 percent rating for residuals of a shell fragment wound of the left lower extremity for the period since March 26, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to March 1973.  

By way of a September 2001 decision, the RO awarded service connection for residuals of a shell fragment wound of the left lower extremity.  The RO assigned the disability a noncompensable rating under Diagnostic Code 7805 (for evaluating scars).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 RO rating decision that, in pertinent part, denied an increased (compensable) rating for residuals of a shell fragment wound of the left lower extremity.  

In December 2007, the Board, in pertinent part, remanded this appeal for further development, including an examination to ascertain the nature and severity of the Veteran's shell fragment wound residuals.  Through an April 2008 rating decision, the RO awarded service connection and a 10 percent rating for degenerative joint disease of the left leg, as secondary to the Veteran's service-connected residuals of a shell fragment wound of the left lower extremity, effective December 4, 2007.  The Board observes that the Veteran did not disagree with the rating assigned for his service-connected degenerative joint disease of the left knee.  In May 2009, the Board again remanded this appeal for further development, including another examination to ascertain the nature and severity of the Veteran's shell fragment wound residuals.  

By way of a March 2011 rating action, the RO awarded an increased rating to 10 percent (under Diagnostic Code 7804, for evaluating scars) for the residuals of a shell fragment wound to the left lower extremity, effective March 26, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has recharacterized the matter on appeal as involving two issues to show consideration of the possibility for higher ratings during any period since the effective date of service connection.  


FINDINGS OF FACT

1.  For the period prior to March 26, 2010, the residuals of the Veteran's shell fragment wound of the left lower extremity were manifested by no more than slight injury to Muscle Group XI, and no more than a 10 cm long by 4 cm wide, superficial, scar of the lateral, lower left leg that was tender and painful.  The scar had not been shown to be deep or unstable on examination, and did not, itself, result in limitation of motion.  

2.  For the period since March 26, 2010, the residuals of the Veteran's shell fragment wound of the left lower extremity are manifested by no more than slight injury to Muscle Group XI, and no more than a 10 cm long by 4 cm wide, superficial, scar of the lateral, lower left leg that is tender and painful.  The scar has not been shown to be deep or unstable on examination, and does not, itself, result in limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a shell fragment wound of the left lower extremity for the period prior to March 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805; 38 C.F.R § 4.73, Diagnostic Code 5311 (2010).  

2.  The criteria for a rating in excess of 10 percent for residuals of a shell fragment wound of the left lower extremity for the periods since March 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805; 38 C.F.R § 4.73, Diagnostic Code 5311 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in December 2003, January 2008, and June 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The January 2008 and June 2009 letters (both noted above), also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The June 2009 letter further provided the Veteran with some schedular criteria for his claims for increased ratings for his service-connected residuals of a shell fragment wound of the left lower extremity.  The case was last readjudicated in March 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service private and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service private and VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.   The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran essentially filed his claim in May 2003.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

Injuries to Muscle Group XI, and rated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311.  Muscle Group XI relates to damage to posterior lateral crural muscles, and muscles of the calf, consisting of the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris.  The functions of these muscles include propulsion, plantar flexion, stabilization of the arch, flexion of the toes, and flexion of the knees.  Under Code 5311, a slight disability warrants a 0 percent rating, moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating.  

The factors to be considered in evaluating residuals of muscle injuries are listed in 38 C.F.R. § 4.56.  Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Oftentimes muscle injury is due to shrapnel wounds.  As such, the criteria for rating muscle damage is often described in terms associated with shrapnel injuries.  The type of injury in "slight" disability of the muscles anticipates a simple wound of muscle without debridement or infection.  There should be a history of superficial wound with brief treatment and return to duty.  Medical records should indicate healing with good functional results.  38 C.F.R. § 4.56(d)(1).  

The type of injury in "moderate" disability of the muscles involves through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of muscles involves through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles results from through and through or deep penetrating wounds with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The record must show a prolonged hospitalization for treatment of the wound, as well as consistent complaints of the cardinal symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in track of the missile. Palpation should show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  The muscles should swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, other signs of severe muscle disability include adhesion of scar tissue to bone in an area where bone is usually protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56.  

As noted above, the Veteran had active service from May 1971 to March 1973.  

The Veteran's service treatment records indicate that he suffered a shell fragment wound of the left leg in March 1972.  A March 1972 treatment entry noted that he had a small shrapnel wound from a round.  The examiner noted that the fragment was superficial and that it was removed with a local anesthetic.  The examiner also reported that the wound was located in the lateral popliteal area of the left knee and that a sensory examination was normal.  Another March 1972 entry, dated the next day, indicated that the Veteran was seen for an evaluation and that he wanted X-rays.  The examiner stated that the Veteran suffered a very superficial fragment wound to the posterior lateral surface of the left upper leg the previous night and that X-rays revealed a foreign body just below apparently the knee with normal bones.  The examiner reported that the fragment was removed and that the wound was dressed.  It was noted that the Veteran complained of pain in the area of the wound and loss of sensation over the posterior lateral aspect of the left.  The examiner reported physical examination findings including that that there was slight swelling in the area surrounding the wound and that there was full range of motion of the knee and normal sensation.  The examiner indicated that the wound was redressed.  

An additional March 1972 entry related that the Veteran was wounded the previous night by a fragment wound to the left leg.  It was noted that an X-ray taken at that time showed a foreign body in the soft tissue.  It was also reported that the Veteran presently complained of deep leg pain with slight swelling and tenderness.  The February 1973 objective separation report noted that the Veteran reported that his health was good.  There was a notation that the Veteran's lower extremities were normal.  There was no reference to any residuals of a shell fragment wound of the Veteran's left lower extremity.  

An April 2001 VA orthopedic examination report noted that the Veteran served in the Army from 1970 to 1973.  The Veteran reported that he had a history of a shrapnel injury to his left leg in 1971.  He presently complained of intermittent pain and stiffness in the leg.  He stated that he would have symptomatic relief with the use of Bengay.  The Veteran indicated that other than having the shrapnel removed from his left leg and being on a non-weight bearing profile for about eighteen days, he had not undergone any other surgery in the area.  The examiner reported that the physical examination of the Veteran's lower extremity demonstrated two wounds and that one was just distal to the fibula head and was a 1 cm by 1 cm wound.  The examiner stated that there was no hypertrophy and no focal tenderness on palpation.  The examiner indicated that the Veteran had a second wound in the mid lateral aspect of his leg that was 2 cm by 1 cm.  The examiner stated that there was mild hypertrophy, but no tenderness to palpation.  The diagnoses included shrapnel injury times two to the Veteran's left lower extremity and mild chondromalacia of the patella.  There was no indication that the Veteran's claims file was reviewed pursuant to the examination.  

In September 2001, the RO granted service connection and a noncompensable (0 percent) rating for residuals of a shell fragment to the left lower extremity, effective January 16, 2001.  

In May 2003, the Veteran was afforded a VA orthopedic examination (discussed below), which the RO considered as a current claim for an increased rating for his residuals of a shell fragment wound of the left lower extremity.  

An August 2003 RO decision denied an increased (compensable) rating for the Veteran's service-connected residuals of a shell fragment wound of the left lower extremity.  

An April 2008 RO decision granted service connection and a 10 percent rating for degenerative joint disease of the left leg, as secondary to the Veteran's service-connected residuals of a shell fragment wound of the left leg, effective December 4, 2007.  The Veteran did not disagree with the rating assigned for his service-connect connected degenerative joint disease of the left knee.  

A March 2011 RO decision increased the rating for the Veteran's service-connected residuals of a shell fragment wound of the left lower extremity to 10 percent, effective March 26, 2011.  

Thus, the Board must consider whether the Veteran is entitled to a rating in excess of 0 percent for his residuals of a shrapnel wound of the left lower extremity for the period prior to March 26, 2010, and a rating in excess of 10 for the period since March 26, 2010.  

The Board observes, as discussed above, that the Veteran is also assigned a 10 percent rating for his service-connected left knee disability (degenerative joint disease due to residuals of a shrapnel wound of the left lower extremity).  The Board notes that the Veteran's service-connected left knee disability is not addressed in this decision.  The Board is solely addressing the issues of entitlement to an increased (compensable) rating for residuals of a shell fragment wound of the left lower extremity for the period prior to March 26, 2010, and entitlement to an increase in a 10 percent rating for residuals of a shell fragment wound of the left lower extremity for the period since March 26, 2010.  

I.  Prior to March 26, 2010

A May 2003 VA orthopedic examination report noted that the Veteran was in the service from 1971 to 1973 and that he sustained a bullet wound to his left leg just below the knee, as well as multiple shrapnel wounds in that area.  The Veteran reported that he underwent surgery for removal of the bullet and that the bullet did not hit the knee or fracture either the tibia or fibula, but that it caused muscle injury.  He presently complained of muscle spasms and pain in the leg when he stood for long period of time.  The Veteran also stated that he would get pressure in the area of the shrapnel or in the calf.  The examiner reported that the bullet wound was approximately 10 cm below the Veteran's knee and that the other shrapnel wound was further down the leg.  It was noted that the Veteran had mild medial and lateral joint line tenderness, as well as no patellofemoral tenderness.  The examiner indicated that there was no crepitation and that quadriceps strength was 4+/5, with no effusion.  The examiner remarked that the original shell fragment wound only involved the muscle and that it did not injure any bone and was several centimeters below the knee.  

Private treatment records dated from September 2003 to February 2008 show treatment for numerous disorders.  

A March 2008 VA orthopedic examination report essentially referred to the Veteran's service-connected left knee disability.  It was noted that the Veteran's claims file was not sent for review.  The Veteran reported that he was currently employed as a light vehicle operator.  He stated that his left leg problems affected his occupation in that he had to change positions frequently.  He indicated that he had not lost days of work due to an inability to perform his duties.  The Veteran stated that his activities of daily living were also affected as to sleeping, driving, and chores, apparently due to his left knee disability.  He reported that he had pain every day, which he described as a ten out of ten and would last all day.  He remarked that he used no assistive devices.  

The examiner reported that there was a decrease in the muscle bulk of the Veteran's left lower extremity measured at the belly of the gastrocnemius muscle group XI.  The examiner stated that he did not see any scars at that location.  The examiner indicated that there was a scar at the medial patella which measured 1 cm by 5 cm.  The examiner reported that he was unable to adequately assess muscle strength because the Veteran appeared confused and lacked an ability to follow instructions.  It was noted that, neurologically, the left lower extremity was intact as to light touch and vibration.  The examiner reported that there was palpable tenderness over the scar and grade I crepitus.  As to a diagnosis, the examiner indicated that the objective evidence did not support degenerative joint disease of the left knee.  The examiner commented that there was muscle atrophy of the gastrocnemius on the left, apparently as a result of a gunshot wound.  The examiner remarked that there was also an unexplained scar in the left medial knee which could not be explained by interviewing the Veteran.  It was noted that the Veteran denied being involved in any accidents or injuries outside of his military service.  

An April 2008 VA examination report also essentially referred to the Veteran's service-connected left knee disability.  It was noted that the Veteran's claims file was thoroughly reviewed.  The Veteran reported that he was currently employed as a driver and that he denied that his occupation or daily activities were affected by his left knee.  The examiner indicated that the Veteran's previous scars from his shrapnel wound were around the left knee region and were well healed, without adherence to underlying tissue, or obvious drainage.  The examiner stated that the knee scars, themselves, did not appear to inhibit the range of motion in the Veteran's left knee.  The diagnoses were degenerative joint disease of the left knee and a previous gunshot wound to the left knee and leg region.  

A May 2008 VA orthopedic examination report noted that the Veteran was wounded by a round in 1971 and that his knee was struck with multiple pieces of shrapnel.  As to the Veteran's service-connected residuals of shell fragment wound of the left lower extremity, the examiner solely noted that he had well healed patellar scars.  The diagnosis was degenerative changes of the left knee with neuropathy.  

A December 2008 VA orthopedic examination report addressed the Veteran's service-connected left knee disability and complaints of numbness and tingling of the entire leg.  The examiner indicated that the scars reported in May 2008 and the scars reported in the VA examination of 2001 were the same.  The examiner stated that the scars were healed and barely able to be seen.  The diagnosis was mild degenerative joint disease of the left knee.  The examiner indicated, after a review of the claims file, that it would be mere speculation to assert that the numbness and tingling that the Veteran claimed was due to his 1971 injury, as the site of the injury was the left knee and there was no residuals shrapnel noted on X-rays, nor degenerative joint disease.  

The RO has rated the Veteran's service-connected residuals of a shell fragment wound of the left lower extremity under Diagnostic Code 7804.  

The Board finds that the medical evidence shows that the Veteran's residuals of a shell fragment wound of the left lower extremity more nearly approximate the criteria for a 10 percent under Diagnostic Code 7804 for the period prior to March 26, 2010.  An April 2001 VA orthopedic examination report, prior to the pendency of this appeal, noted that the Veteran had a history of a shrapnel injury to his left leg.  The examiner reported that the physical examination of the Veteran's lower extremity demonstrated two wounds and that one was just distal to the fibula head and was a 1 cm by 1 cm wound.  The examiner stated that there was no hypertrophy and no focal tenderness on palpation.  The examiner indicated that the Veteran had a second wound in the mid lateral aspect of his leg that was 2 cm by 1 cm.  The examiner stated that there was mild hypertrophy, but no tenderness to palpation.  The diagnoses included shrapnel injury times two to the Veteran's left lower extremity and mild chondromalacia of the patella.  A May 2003 VA orthopedic examination report noted that the Veteran reported that he would get pressure in the area of his shrapnel injury or in the calf.  The examiner noted that the Veteran's wound was approximately 10 cm below his left knee and that the other shrapnel wound was further down his leg.  

Additionally, a March 2008 VA orthopedic examination report noted that there was a decrease in muscle bulk of the Veteran's left lower extremity measured at the belly of the gastrocnemius Muscle Group XI.  The examiner stated that he did not see any scars at that location.  The examiner indicated, however, that there was a scar at the medial patella which measured 1 cm by 5 cm.  The examiner reported that there was palpable tenderness over the scar.  The examiner stated that there was muscle atrophy of the gastrocnemius muscle on the left, apparently as a result of a gunshot wound.  The examiner remarked that there was also an unexplained scar in the left medial knee.  The diagnosis did not refer to scar residuals.  An April 2008 VA orthopedic examination report noted that the Veteran's previous scars from his shrapnel wounds were around the left knee region and were well healed, without adherence to underlying tissue, or obvious drainage.  The examiner stated that the knee scars, themselves, did not appear to inhibit the range of motion in the Veteran's left knee.  The diagnoses were degenerative joint disease of the left knee and a previous gunshot wound to the left knee and leg region.  

Further, a May 2008 VA orthopedic examination report solely referred to well healed patella scars and a December 2008 VA orthopedic examination report noted that the scars reported in pursuant to VA orthopedic examinations in May 2001 and May 2008, respectively, were the same.  The Board observes that it is somewhat unclear from the examination reports of record whether the Veteran suffers from one shell fragment wound scar or two scars.  (Later VA examination reports solely refer to one scar).  The Board notes, however, that as the May 2003 VA orthopedic examination report indicated that the Veteran reported that he would get pressure in the area of the shrapnel injury and calf, and the March 2008 VA orthopedic examination report specifically referred to palpable tenderness over a 1 cm by 5 cm scar at the medial patella (albeit unexplained), and giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a 10 percent rating pursuant to Diagnostic Code 7804 for a scar or scars which are superficial and painful on examination for the period prior to March 26, 2010.  The Board notes that Diagnostic Code 7804 does not provide for a rating higher than 10 percent.  

The Board observes that Diagnostic Code 7801 provides for an increased rating of 20 percent where the scar covers an area exceeding 12 square inches (77 sq. cm), and is either deep or causes limitation of motion of the affected part.  The Veteran's scar or scars, however, have not been shown to cover an area exceeding 12 square inches (77 sp. Cm).  Accordingly, a 20 percent rating under Diagnostic Code 7801 is not applicable.  Further, there is no functional impairment due to the left lower extremity scar or scars themselves that would warrant consideration of Diagnostic Code 7805.  Diagnostic Code 7803 does not provide for a rating higher than 10 percent and the Veteran has not been shown to have unstable scars for the period prior to March 26, 2010.  

Additionally, the Board observes that there is no credible evidence indicating symptoms of a moderate disability of Muscle Group XI as required for a separate 10 percent rating pursuant to Diagnostic Code 5311 for the period prior to March 26, 2011.  For example, the historical evidence does not show that the Veteran suffered a through and through or deep penetrating wounds of a short track by a shell fragment, without the explosive effective of a high velocity missile, and with residuals of debridement and prolonged infection.  The historical evidence does not indicate that the Veteran suffered consistent complaints of one or more of the cardinal signs and symptoms of muscle disability as a result of his service-connected residuals of a shell fragment wound of the left lower extremity alone, particularly a lower threshold of fatigue after use which affects the particular functions controlled by the injured muscles for the period prior to March 26, 2001.  The Board notes that a May 2003 VA orthopedic examination report noted that the Veteran reported that he underwent surgery for the removal of a "bullet" during service and that the "bullet" did not hit the knee or fracture either the tibia or fibula, but it caused muscle injury.  The examiner remarked that the original shell fragment wound only involved the muscle and that it did not injure any bone and was several centimeters below the knee.  

A March 2008 VA orthopedic examination report noted that there was a decrease in muscle bulk of the Veteran's lower extremity measured at the belly of the gastrocnemius Muscle Group XI.  The examiner reported that he was unable to adequately assess muscle strength because the Veteran appeared confused and lacked an ability to follow instructions.  The examiner also stated that there was muscle atrophy of the gastrocnemius muscle on the left, apparently as a result of a gunshot wound.  The Board notes that subsequent April 2008, May 2008, and December 2008 VA orthopedic examination reports essentially referred to the Veteran's scar residuals and did not refer to any disability as to Muscle Group XI.  The Board notes that although there is some indication of atrophy as to Muscle Group XI for the period prior to March 26, 2010, the evidence simply does not show a moderate disability as required for a separate 10 percent rating for this period under Diagnostic Code 5311.  

The Board further notes that a subsequent March 2010 VA scars examination report (albeit outside of the period prior to March 26, 2010) indicated that the muscles involved pursuant to the Veteran's shell fragment wound of the left lower extremity were the triceps surae (gastrocnemius and soleus) and that Muscle Group XI was injured.  The examiner reported that the shrapnel wound or wounds did not involve a through and through injury and that there were no associated bone, nerve, vascular, or tendon injuries.  The examiner specifically indicated that there was no evidence of muscle group involvement relating to the shrapnel wound in question that occurred in service.  

The Board further notes that a December 2008 VA orthopedic examination report addressed the Veteran's service-connected left knee disability and his complaints of numbness and tingling of the entire leg.  The examiner indicated, after a review of the claims file, that it would be mere speculation to assert that the numbness and tingling that the Veteran claimed was due to his 1971 injury, as the site of the injury was the left knee and there was no residuals shrapnel noted on X-rays, nor degenerative joint disease.  

Thus, an increased rating to 10 percent, and no more, is warranted for residuals of a shell fragment wound of the left lower extremity for the period prior to March 26, 2010.  The Board has considered the benefit-of-the- doubt rule in making the current decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Since March 26, 2010

A March 26, 2010 VA scars examination report noted that the Veteran had a history of a shrapnel fragmentation wound that he suffered in March 1972.  The examiner reported that scar was in the lateral, lower left leg from the lateral aspect of the knee to the mid calf area.  The Veteran reported that shrapnel wound was from a M203 round that exploded four feet from him.  He stated that two to three pieces of shrapnel were removed under local anesthesia.  It was noted that the Veteran's symptoms were intermittent and that they increased with exercise.  The Veteran reported that he was employed as a van driver.  He indicated that he worked full-time and that he had worked at his current location for eight to ten years.  He stated that he lost one week of work in the past twelve months due to flare-ups and stiffness symptoms.  It was noted that the Veteran's scar residuals did not affect his occupation.  The Veteran indicated that his daily activities of ambulating, as well as chores such as cutting the grass, were affected by his condition.  

The examiner reported that the Veteran's scar had a maximum width of 4 cm and a maximum length of 10 cm.  The examiner stated that the scar was painful and had no signs of skin breakdown.  The examiner reported that the Veteran's scar was superficial and that there was no inflammation, edema or keloid formation.  As to other disabling affects of the scar, the examiner indicated that range of motion of the Veteran's left knee was from 0 degrees extension to 90 degrees flexion.  The examiner stated that the Veteran had decreased sensation to soft and sharp touch from the distal end of the scar moving proximally 6 cm, then no sensation for the last 4 cm of the scar, proximally.  The diagnosis was scar of the left lateral leg. 

In a September 2010 addendum to the March 26, 2010 VA examination report, a physician indicated that he reviewed the Veteran's claims file.  The physician indicated that he concurred with the findings of the March 26, 2010 VA scars examination report, which was performed by a physician's assistant.  

A February 2011 VA muscles examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he suffered a shrapnel wound of the left leg in which several pieces of shrapnel were involved.  He also referred to a second incident.  He stated that he underwent surgery to remove the shrapnel and that he was hospitalized for eighteen days and unable to walk for three or four weeks.  He stated that the second episode also involved shrapnel wounds to the left leg and knee with evacuation for shrapnel removal.  

The examiner indicated that the muscles involved the triceps surae (gastrocnemius and soleus).  The examiner reported that the shrapnel wound or wounds did not involve a through and through injury and that there were no associated bone, nerve, vascular, or tendon injuries.  The examiner stated that the Veteran's current symptoms involved pain, fatigability, and weakness.  The examiner reported that there was no decrease in coordination or uncertainty of movement.  It was noted that the Veteran reported that he had flare-ups of muscle injury residuals that were moderate, would occur every two to three weeks, and would last for twenty-four hours.  The Veteran stated that walking made the pain and weakness worse.  He reported that he would need to rest before resuming activities.  The Veteran indicated that he worked full-time and that he had lost one week of work in the last twelve month period.  

The examiner reported that Muscle Group XI was injured.  The examiner indicated that the triceps surae (gastrocnemius and soleus) muscles were involved and that muscle strength was 4/5 on flexion and 5/5 with extension.  It was noted that the Veteran was able to perform activities of daily living.  The examiner reported that a scar was present and that it was tender to the touch.  The examiner stated that the scar was not adherent and that there was no separate entry or exit scars.  The examiner reported that there were no residuals of tendon damage, bone damage, herniation, or loss of deep fascia or muscle substance.  It was noted that motion of a joint was limited by muscle disease or injury.  For a description of the scar, the examiner referred to the March 26, 2010 VA scars examination report.  

The diagnosis was residuals of shrapnel wounds, left lower extremities.  The examiner indicated that it should be noted that there was no evidence of atrophy of the left gastrocnemius muscle and that circumferential measurements of the calves were equal.  The examiner commented that private medical records described treatment for a number of musculoskeletal and neurological complaints, including after a motor vehicle accident.  The examiner stated that the complaints included neurosensory loss in the left thigh and adjacent hip area which could not have been due to the shrapnel wound because of the more proximal location of the complaints.  The examiner noted that the examination showed decreased motor strength and tone of 4/5 in the left lower extremity, but that it was less likely as not that the 4/5 decrease was due to residuals of the shrapnel wounds during service.  The examiner remarked that it was more likely instead that the 4/5 motor strength decrease was due to other factors, including residuals of a motor vehicle accident which occurred many years after the Veteran's period of service.  

The examiner indicated that there was no evidence of muscle group involvement relating to the shrapnel wound in question that occurred during service.  The examiner stated that other than mild local tenderness and moderate local cutaneous neurosensory loss (in addition to the moderate associated limitation of range of motion of the knee as documented on March 26, 2010), there were no other residuals related to the shrapnel wound.  The examiner commented that a specific nerve corresponding to the neurosensory loss mentioned in the previous sentence could not be identified for rating purposes as such appeared to involve only cutaneous or skin related nerves and that any attempt at further identification of any such nerve involvement would be unsuccessful.  The examiner indicated that the Veteran's service treatment records referenced only one shrapnel wound incident and not two distinct and separate occasions as stated by the Veteran.  The examiner remarked that the X-rays revealed no evidence of retained shrapnel and there was nothing in the service treatment records or on the current examination to indicate any involvement of deep tissue layers, including muscle, that could have been due to the shrapnel wound(s) in question.  

The examiner further indicated that nonspecific tenderness was possible in an otherwise well healed scar and that such tenderness could be intermittent, or in other words, be present on one examination and not on another examination.  The examiner stated that it should also be noted that the Veteran's presenting complaints had been inconsistent, at best, during previous examination encounters.  The examiner reported that the scar mentioned pursuant to a March 2008 VA orthopedic examination report remained undetermined in etiology.  

Based on the evidence, the Board finds that the Veteran's service-connected residuals of a shell fragment wound of the left lower extremity are no more than 10 percent disabling for the period since March 26, 2010.  The Board observes that the Veteran has no more than superficial scars which are painful on examination, as required for a 10 percent rating under Diagnostic Codes 7801 and 7804 for that period.  The Board notes that Diagnostic Code 7804 does not provide for a rating higher than 10 percent.  The Board observes that Diagnostic Code 7801 provides for an increased rating of 20 percent where the scar covers an area exceeding 12 square inches (77 sq. cm), and is either deep or causes limitation of motion of the affected part.  The Veteran's scars, however, have not been shown to cover an area exceeding 12 square inches (77 sp. Cm).  Accordingly, a 20 percent rating under Diagnostic Code 7805 is not applicable.  Further, there is no functional impairment, as to the Veteran's residuals of a shell fragment wound of the left lower extremity themselves, as would warrant consideration of Diagnostic Code 7805.  The Board notes that both the March 26, 2010 VA scars examination report and the February 2011 VA muscles examination report indicated that there was limitation of motion of the left knee associated with his service-connected residuals of a shell fragment wound of the left lower extremity.  The Board observes, as discussed above, that the Veteran is already service-connected for a left knee disability and that an increased rating for that disability is not on appeal.  The Board notes that Diagnostic Code 7803 does not provide for a rating higher than 10 percent and the Veteran has not been shown to have unstable scars for the period since March 26, 2010.  

Additionally, the Board observes that there is no credible evidence indicating symptoms of a moderate disability of Muscle Group XI as required for a separate 10 percent rating pursuant to Diagnostic Code 5311 for the period since March 26, 2011.  For example, the historical evidence does not show that the Veteran suffered a through and through or deep penetrating wounds of a short track by a shell fragment, without the explosive effective of a high velocity missile, and with residuals of debridement and prolonged infection.  The historical evidence also does not indicate that the Veteran suffered consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as a result of his service-connected residuals of a shell fragment wound of the left lower extremity alone, particularly a lower threshold of fatigue after use which affects the particular functions controlled by the injured muscles for the period since March 26, 2001.  

The Board notes that the examiner at the February 2011 muscles examination indicated there was no evidence of muscle group involvement relating to the shrapnel wound in question that occurred during service.  The examiner specifically stated that there was nothing in the service treatment records or on the current examination to indicate any involvement of deep tissue layers, including muscle, that could have been due to the shrapnel wound(s) in question.  The Board notes that the evidence simply does not show a moderate disability as required for a separate 10 percent rating for this period under Diagnostic Code 5311.  

Further, the VA examiner also indicated that any cutaneous neurosensory loss appeared to involve only cutaneous or skin related nerves and that any attempt at further identification of any such nerve involvement would be unsuccessful.  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The evidence does not reflect that the Veteran's scars of the left ankle, alone, have caused marked interference with employment (i.e., beyond that already contemplated in the assigned rating), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the evidence indicates that the Veteran has been employed full-time for years.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted.  38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of a shell fragment wound of the left lower extremity for the period since March 26, 2010, the benefit-of-the-doubt rule does not apply, and that portion of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating of 10 percent, but not greater, is granted for residuals of a shell fragment wound of the left lower extremity for the period prior to March 26, 2010, subject to the laws and regulations governing the disbursement of monetary benefits.  

An increased rating, in excess of 10 percent for residuals of a shell fragment wound of the left lower extremity for the period since March 26, 2010, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


